IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                   United States Court of Appeals
                                                                            Fifth Circuit
                                                                         F I L E D
                                     No. 06-51000                       September 18, 2007
                                   Summary Calendar
                                                                     Charles R. Fulbruge III
                                                                             Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee,

v.

DONALD WAYNE DOWLING,

                                                  Defendant-Appellant.



                   Appeal from the United States District Court
                        for the Western District of Texas
                                No. 7:05-CR-250-1




Before REAVLEY, SMITH, and BARKSDALE, Circuit Judges.

PER CURIAM:*


       The attorney appointed to represent Donald Dowling has moved for leave
to withdraw and has filed a brief in accordance with Anders v. California, 386


       *
          Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 06-51000

U.S. 738 (1967). Dowling has filed a response. Our independent review of the
record, counsel’s brief, and Dowling’s response discloses no nonfrivolous issue for
appeal. Accordingly, counsel’s motion for leave to withdraw is GRANTED,
counsel is excused from further responsibilities herein, and the appeal is
DISMISSED. See 5TH CIR. R. 42.2.




                                        2